ROBERTS, Justice.
We have for consideration certified questions from the Seventh Judicial Circuit in and for Volusia County relating to the new wrongful death act, Chapter 72-35, Laws of Florida, designated as Sections 768.16 through 768.27, Florida Statutes, F. S.A., adopted by the Legislature during the 1972 legislative session and its affect on rights of action under previous Sections 768.01, 768.02, and 768.03, Florida Statutes, F.S.A., which were purportedly repealed by Chapter 72-35, Laws of Florida. The trial court urges that the question of law presented directly involves the validity of a state statute and that the questions certified are determinative of the cause and without controlling precedent. We have jurisdiction to answer the questions. Florida Appellate Rules, Rule 4.6, 32 F.S.A., Jaworski v. City of Opa-Locka, 149 So.2d 33 (Fla.1963); Boyer v. City of Orlando, 232 So.2d 169 (Fla.1970), P. C. Lissenden Co. v. Board of County Commissioners, 116 So.2d 632 (Fla.1959).
The identical questions as have been certified here by the Circuit Court in and for Volusia County have been answered in McKibben et al. v. Mallory et al., 293 So.2d 48 (Fla.1974), consolidated for purposes of oral argument with the instant cause, and our decision in that case is therefore dispositive of this cause.
It is so ordered.
ADKINS, C. J., ERVIN, McCAIN and DEKLE, JJ., and McCORD, District Court Judge, concur.